Title: From George Washington to Charles Pinckney, 31 January–20 February 1792
From: Washington, George
To: Pinckney, Charles


(Private) 
Dear Sir,Philadelphia Jany 31st[–20 February] 1792. 
I had the pleasure to receive your letter of the 22d of Novr last, with the enclosures from Genl Pickens & Colo. Anderson to

yourself, respecting the deputation from the Cherokee Nation. I have likewise the pleasure to acknowldge the rect of your letter of the 6th of the same month.
The Cherokees arrived in this City after a tedious passage from Charleston, which I beleive they will consider as the most, if not the only disagreeable circumstance attending their mission: For the requests which they had to make were of a nature to be readily complied with, and they appear not only satisfied, but highly pleased with their reception, and the manner in which their business had been done.
They have been detained here longer than was expected on their arrival, owing to the Navigation of this River being totally obstructed—and that of New York harbour having been so for some days past by the severity of the weather. As soon as the Harbour of New york opens they will proceed to embark at that place for Charleston.
It is at all times very desireable, but peculiarly so at the present moment, that we should be upon terms of friendship & good understanding with those powerful tribes of Indians who border on our southern and Western frontiers: and I have strong hopes that the favorable impression which this deputation have received, will not only ensure the attachment of the Cherokees to the United States; but will likewise have a beneficial influence on the Creeks, the Chickasaws, & the Chocktaws, from which Nations they brought belts & messages as well as from their own.
For your attention to these Indians at Charleston & in procuring them a passage to this place, permit me to offer you my thanks—and at the same time to assure you that I am—with great regard & esteem Dear Sir, Your most Obdt Sevt

P.S. Feby 20th 1792 This letter having been written to go by the Cherokees to Charleston is the reason of its being detaind ’till this. But circumstances rendering it more convenient for these people to go by land to their own nation—and their own wishes according therewith, they sat out on saturday the 18th Inst. This letter therefore goes by the Post.

